Citation Nr: 9914906	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-49 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for an asbestos-
related lung disability, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to April 
1965.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In April 1997, April 1998, and again in December 1998, the 
Board remanded the veteran's claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further appellate review.  

In a September 1998 statement, the veteran reported that he 
believed that his heart disability was secondary to his 
service-connected lung disability.  The Board notes that the 
RO denied service connection for a heart disability as 
secondary to asbestos exposure in May 1996, and the veteran 
did not timely perfect his appeal on that claim.  He further 
stated that his prostate disability was also due to asbestos 
exposure, and that all of his health problems began with the 
operation on his left lung in January 1991.  These matters 
are referred to the RO for consideration.  


FINDINGS OF FACT

1. All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2. The veteran's lung disability is manifested by complaints 
of increasing difficulty breathing, the ability to walk about 
100 yards on level ground and being able to climb only one 
flight of stairs.  

3.  Pulmonary function tests performed in May 1998 revealed 
that forced expiratory volume in one second (FEV-1) was 65 
percent of predicted and that the forced vital capacity was 
81 percent of predicted.  



CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for a lung 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Code 6600 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Service connection is currently in effect for a lung 
disability, having been initially service-connected in 
September 1991, when a noncompensable evaluation was assigned 
under Diagnostic Code 6802.  A 10 percent rating was assigned 
in August 1995, after VA examination a few months earlier 
showed complaints of shortness of breath on exertion and a 
finding of mild pulmonary impairment. 

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating respiratory 
diseases in the VA Schedule for Rating Disabilities, 38 
C.F.R. § Part 4 (1996), effective October 7, 1996. See 61 
Fed. Reg. 46720 through 46731 (September 5, 1996).

VA must apply the version of 38 C.F.R. § Part 4 that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Therefore, the Board must evaluate the 
veteran's claim for an increased rating under both the pre-
October 7, 1996, criteria under VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

The RO considered both the old and the new regulations, and 
informed the veteran of both the old and new criteria.  
Therefore, the veteran and his representative were given 
notice of the old and the new regulations and had an 
opportunity to submit evidence and argument in support of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the "old" rating criteria, a 10 percent rating 
requires definitely symptomatic with pulmonary fibrosis and 
moderate dyspnea on exertion; a 30 percent rating requires 
moderate disability with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed on pulmonary 
function tests. A 60 percent rating requires severe 
disability with extensive fibrosis, severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed on 
pulmonary function tests with marked impairment of health. 38 
C.F.R. § 4.97, Code 6802 (Prior to October 7,1996).  

Other potentially applicable rating codes may also be 
considered.  Under the old rating criteria for bronchitis, a 
10 percent evaluation is warranted for moderate chronic 
bronchitis, with a considerable night or morning cough, 
slight dyspnea on exercise, and scattered bilateral rales.  A 
30 percent rating is assigned for moderately severe 
bronchitis manifested by persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway obstruction.  When bronchitis is 
severe and manifested by severe productive cough and dyspnea 
on slight exertion, and pulmonary function tests indicative 
of severe ventilatory impairment, a 60 percent rating is 
warranted. 38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).

The old rating criteria for bronchial asthma assign a 10 
percent evaluation for mild paroxysms of asthmatic type 
breathing, characterized by high pitched expiratory wheezing 
and dyspnea, occurring several times a year with no clinical 
findings between attacks.  A 30 percent rating is assigned 
when bronchial asthma is moderate and manifested by asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks. 
Severe bronchial asthma shown by frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication; 
with more than light manual labor precluded, is rated 60 
percent disabling. 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).

The old rating criteria for pulmonary emphysema states that 
when the disorder results in mild disability with evidence of 
ventilatory impairment on pulmonary function tests and/or 
definite dyspnea on prolonged exertion, a 10 percent 
evaluation is assigned.  It also provides that moderate 
pulmonary emphysema with moderate dyspnea occurring after 
climbing one flight of steps or walking more than one block 
on level surface; pulmonary function tests consistent with 
findings of moderate emphysema, is rated 30 percent 
disabling.  A 60 percent rating is assigned when pulmonary 
emphysema is severe and manifested by exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping; ventilatory impairment of severe 
degree confirmed by pulmonary function tests with marked 
impairment of health. 38 C.F.R. § 4.97, Diagnostic Code 6603 
(1996).

Under the new rating criteria for respiratory disorders, COPD 
manifested by FEV-1 of 56-70 percent predicted, or; FEV-1/FVC 
of 56-70 percent, or; DLCO (SB) of 56-65 percent predicted, 
is rated 30 percent disabling. When FEV-1 is 40-55 percent 
predicted, or; FEV-1/FVC is 40-55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), a 60 percent rating is assigned. 38 
C.F.R. § 4.97, Diagnostic Code 6600, (effective October 7, 
1996).  

The record shows that the veteran was examined by VA in 
November 1993, and he complained of throat dryness and aching 
pain in the anterior chest.  PFT were found to be normal.  

On VA examination in April 1995, the veteran reported 
increasing shortness of breath with exertion, increasing 
dyspnea after walking more than a quarter of a mile, and 
dyspnea when climbing an incline or one flight of stairs.  He 
reported having on significant cough except early in the 
mornings and no significant sputum production.  PFT were 
reported to show a mild restrictive defect with essentially 
normal flow rates and a slightly reduced diffusing capacity.  
The diagnosis was, mild pulmonary function impairment 
secondary to early asbestos.  

The veteran was examined by VA in December 1995.  The veteran 
complained of shortness of breath.  The diagnosis was, 
asbestos related chest disease.  On private examination in 
early 1996, the veteran reported increasing shortness of 
breath.  FEV1 was reported to be 2.75 liters; the FVC was 
reported to be3.50 liters and the ratio was 79 percent.  

The veteran underwent a VA examination in August 1996.  He 
reported that he could walk about a hundred yards on level 
ground at a slow pace and could climb one flight of stairs.  
PFT were noted to show that the ratio of the FEV1/FVC was 59 
percent with a predicted value of 80 percent.  A PFT from the 
University of Kentucky Hospital dated in August 1996 showed 
the FEV1 to 61 percent of predicted and the FEV1/FVC to 78 
percent.   A September 1996 PFT from the same facility showed 
FEV1 to 41 percent of predicted, andFEV1/FVC to 74 percent of 
predicted.  VA PFT performed in September 1996 showed FEV1 to 
41 percent of predicted.  

On VA examination in September 1997, the veteran reported 
having a morning cough which was productive.  Chronic 
obstructive lung disease was diagnosed.  When examined by VA 
in May 1998, it was noted that the percent predicted of the 
forced vital capacity was 81 percent and the FEV1 was 
65percent.  It was found that the veteran had obstructive 
lung disease secondary to smoking with a mild restrictive 
component.  In an addendum, it was noted that the veteran's 
degree of dyspnea was difficult to estimate.  It was 
estimated that judging from the veteran's pulmonary tests, 
the veteran should be able to walk without limit on level 
terrain, and have limited ability to climb hills or stairs. 

Following a review of the claims folder, the Board finds that 
the veteran's disability warrants an increased rating to 30 
percent under the new criteria, and does not warrant a rating 
in excess of 30 percent under either the old or new rating 
criteria. 

Results of private pulmonary function testing in August 1996 
show an FEV-1 of 61 percent of the predicted reading.  VA 
examination in May 1998 show an FEV1 of 65 percent of 
predicted.  These results are within the range required for a 
30 percent rating under the new rating criteria for 
respiratory disorders. 38 C.F.R. § 4.97, Diagnostic Code 6600 
(effective October 7, 1996).  Thus, a 30 percent rating is 
warranted.  

A rating beyond 30 percent is not shown in that there is no 
showing of severe disability, or frequent asthma attacks.  38 
C.F.R. § 4.97 Codes 6600, 6602, 6603, 6802 (prior to October 
7, 1996).   In addition, there is no showing of FEV-1 which 
is 40-55 percent predicted, or; FEV-1/FVC 40-55 which is 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97 
Codes 6600, 6603, 6604 (1998).  Neither does the record show 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97 Code 6602 (1998).  

Thus a rating of 30 percent, but no greater is warranted for 
the veteran's service-connected lung disability at this time.  


ORDER

An increased evaluation to 30 percent is warranted for the 
veteran's service-connected asbestos-related lung disability, 
subject to the laws and regulations governing the payments of 
monetary benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

